       Case 1:19-cr-00096-PLM ECF No. 8 filed 04/25/19 PageID.20 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION


UNITED STATES OF AMERICA                                 Case No. 1:19-cr-96
                           Plaintiff,
v.                                                       Hon. Paul L. Maloney

EDWARD PEREZ RIOS
                                                         DEFENDANT'S INITIAL PRETRIAL
                           Defendant.                    CONFERENCE SUMMARY STATEMENT


       Defendant                   EDWARD PEREZ RIOS                 , through his/her attorney,
submits the following initial pretrial conference summary statement.

I.     DISCOVERY
           The defendant requests disclosure pursuant to Federal Rules of Evidence 404(b).

       The defendant            will     will not provide reciprocal discovery.
II.    TRIAL
       The defendant requests a         jury      non-jury trial.
III.   MISCELLANEOUS

       The parties acknowledge that if the case is appropriate for expedited resolution and
       sentencing, a joint motion for expedited sentencing shall be filed within 14 days of
       arraignment.

           Counsel for defendant is unaware at this time of any known conflict with counsel's
           representation of defendant. Counsel will immediately advise the court if any such
           conflict becomes known.
           Counsel for defendant is aware of the following potential conflicts:




IV.    OBLIGATIONS
           Counsel for defendant acknowledges having reviewed the Obligations of Defense
           Counsel section available at the court's website, www.miwd.uscourts.gov >>
           Attorney Information >> Criminal Case Information.


Date           April 25, 2019                                   /s/ Joanna C. Kloet
                                                Counsel for Defendant
                                                                                             (Rev. 03/01/2019)
